Citation Nr: 0905103	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-10 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for sexually transmitted 
diseases. 

2.  Entitlement to service connection for endometriosis. 

3.  Entitlement to service connection for bilateral hand tremors 
as due to an undiagnosed illness. 

4.  Entitlement to an initial compensable rating for hemorrhoids. 

5.  Entitlement to an initial compensable rating for a bunion of 
the left foot. 

6.  Entitlement to an initial compensable rating for pituitary 
adenoma. 

7.  Entitlement to an initial compensable rating for anemia. 

8.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal refux disease (GERD). 

9.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the low back.  

10.  Entitlement to an initial rating in excess of 50 percent for 
depression. 

11.  Entitlement to an initial rating in excess of 10 percent for 
C-section scars. 

12.  Entitlement to an initial compensable rating for keloids of 
both breasts.

13.  Entitlement to an initial compensable rating for bronchial 
asthma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to December 
2004.  The Veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, wherein the RO, in part, denied service connection for 
sexually transmitted disease, endometriosis and bilateral hand 
tremors as due to an undiagnosed illness.  By that same rating 
action, the RO also granted service connection for hemorrhoids, 
left foot bunion, pituitary adenoma, anemia, GERD, degenerative 
changes of the low back, cesarean section scars, keloids of both 
breasts, and asthma; each disability was assigned an initial 
noncompensable ratings, effective January 1, 2005.  The RO also 
granted service connection for depression; an initial 10 percent 
rating was assigned, effective January 1, 2005.  The Veteran 
timely appealed the RO's May 2005 rating action to the Board, and 
this appeal ensued. 

By a February 2007 rating action, the RO assigned initial 10 
percent ratings to the service-connected GERD, cesarean section 
scars and degenerative changes of the low back, effective January 
1, 2005.  The RO also assigned a 50 percent initial rating to the 
service-connected depression, effective January 1, 2005.  Since 
the 10 and 50 percent initial ratings did not constitute a full 
grant of the benefits sought, the Veteran's initial ratings 
claims for initial evaluations for service-connected GERD, 
cesarean section scars, degenerative changes of the low back, and 
depression remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Also on appeal from the RO's May 2005 rating action were the 
issues of entitlement to service connection for hypothyroidism, 
migraine headaches, right foot bunion, acne, right ankle 
calcaneal, left ankle calcaneal spur, skin rash, left wrist 
carpal tunnel syndrome and right wrist carpal syndrome.  By a 
February 2007 rating action, the RO granted service connection 
for the above-referenced disabilities and assigned initial 
noncompensable and 10 percent evaluations (right and left wrist 
carpal tunnel syndrome), effective January 1, 2005.  As the 
Veteran has not disagreed with the initial noncompensable and 10 
percent evaluations or the effective date of January 1, 2005 
assigned to the above-referenced disabilities, said issues are no 
longer before the Board for appellate consideration.
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War. 

2.  Sexually transmitted diseases, such as vaginitis and 
chlamydia, were demonstrated in service, but are not currently 
demonstrated by the competent medical evidence of record.

3.  Endometriosis was demonstrated during service and noted at 
discharge, but is not currently demonstrated by the competent 
medical evidence of record.

4.  The objective indications and evidence in the record do not 
support a finding that the Veteran has bilateral hand tremors.

5.  From the effective date of service connection, January 1, 
2005, the service-connected hemorrhoids have not been not shown 
to be productive of more than mild to moderate disablement 
without evidence of large or thrombotic hemorrhoids, redundant 
tissue, persistent bleeding, fissure, or anemia.

6.  From the effective date of service connection, January 1, 
2005, the service-connected bunion of the left foot has not been 
shown to be productive of unilateral hallux valgus, 
metatarsalgia, anterior (Morton's disease), hammertoes, claw foot 
(pes cavus), malunion or nonunion of the tarsal or metatarsal 
bones, or post-injury residuals that are more than mild in 
degree.

7.  From the effective date of service connection, January 1, 
2005, the Veteran does not suffer from any endocrine dysfunction-
--apart from the separately evaluated hypothyroidism-- and the 
clinical evidence fails to show any current residual disability 
related to pituitary adenoma.

8.  From the effective date of service connection, January 1, 
2005, the Veteran's anemia is asymptomatic and has not been 
manifested by weakness, easy fatigability or headaches; 
hemoglobin has not been 10gm/100ml or less.

9.  From the effective date of service connection, January 1, 
2005, GERD has been by manifested by constipation, regurgitation 
and difficulty swallowing; there is no substernal arm or shoulder 
pain and the disability has not been productive of considerable 
impairment of health.

10.  From the effective date of service connection, January 1, 
2005, the degenerative changes of the low back have been 
manifested by subjective complaints of low back pain with 
radiating pain into the left lower extremity; there is objective 
evidence of forward flexion of the thoracolumbar spine to 80 
degrees, muscle spasm, or abnormal spinal contour.

11.  From the effective date of service connection, January 1, 
2005, the service-connected depression has not been shown to 
cause occupational and social impairment to cause deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood and the inability to establish and maintain 
effective relationships.

13.  From the effective date of service connection, January 1, 
2005, the service-connected status post cesarean section scar is 
not in an area or areas exceeding 12 square inches  
(77 sq. cm.), nor are they productive of any functional 
limitation of the abdomen. 

14.  From the effective date of service connection, January 1, 
2005, the service-connected keloids of the right and left breasts 
were found to have been mobile and nontender; they measured 12 
centimeters in length and did not result in any compensable 
limitation of breast function.   

15.  From the effective date of service connection, January 1, 
2005, the evidence demonstrates that the veteran uses 
intermittent inhalational therapy to treat her bronchial asthma. 


CONCLUSIONS OF LAW

1.  Sexually transmitted disease were not incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Endometriosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Bilateral hand tremors were not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).

4.  For the entire appeal period, the schedular criteria for an 
initial compensable rating for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
4.1, 4.114, Diagnostic Code 7336 (2008).

5.  For the entire appeal period, the schedular criteria for an 
initial compensable rating for a bunion of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2008).

6.  For the entire appeal period, the schedular criteria for a 
compensable disability rating for pituitary adenoma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code 7915 (2008).

7.  For the entire appeal period, the scheduler criteria for an 
initial compensable rating for anemia have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.117, Diagnostic Code 7700 (2008).

8.  For the entire appeal period, the schedular criteria for an 
initial rating in excess of 10 percent for GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.31, 4.115a, Diagnostic Code 7346 (2008).

9.  For the entire appeal period, the schedular criteria for an 
initial rating in excess of 10 percent for degenerative changes 
of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2008).

10.  For the entire appeal period, the scheduler criteria for an 
initial rating in excess of 50 percent for depression have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code, 9434 (2008).

11.  For the entire appeal period, the scheduler criteria for an 
initial rating in excess of 10 percent for cesarean section scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 
(2008).

12.  For the entire appeal period, the scheduler criteria for an 
initial compensable rating for keloids of both breasts have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

13.  From January 1, 2005, the scheduler criteria for an initial 
10 percent rating, but no higher, for bronchial asthma have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008). Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any evidence 
in his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

With regard to the service connection claims discussed in the 
decision below, the Board finds that the duty to notify was 
satisfied by a pre-notice letter, dated in March 2005.  In that 
letter, the RO advised the appellant of VA's responsibilities to 
notify and assist her with her service connection claims.  
Moreover, the March 2005 letter specified what was required to 
prevail on her service connection claims.  Regarding the 
Veteran's service connection claims, the RO explained the 
information and/or evidence required from her, including medical 
evidence of sexual transmitted diseases, endometriosis and 
bilateral hand tremors as well as evidence that the 
aforementioned disabilities had existed from military service to 
the present time, or evidence that any were incurred in or 
aggravated by the veteran's active military service; and a 
relationship between any currently diagnosed sexually transmitted 
diseases, endometriosis and bilateral hand tremors and her 
longstanding period of military service.  

The RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that she identify and 
provide the necessary releases for any medical providers from 
whom she wanted the RO to obtain and consider evidence.  The RO 
also specified that they would obtain any private medical records 
for which sufficient information and authorization was furnished, 
and that the RO would also obtain any pertinent VA records if he 
identified the date(s) and place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the veteran 
of: (1) the evidence that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  As explained 
above, all four content of notice requirements have been met in 
the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided 'at the time' that, or 'immediately 
after,' the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that case, 
the Court determined that VA had failed to demonstrate that a 
lack of such a pre-adjudication notice was not prejudicial to the 
claimant.

In the matter now before the Board, the March 2005 letter met the 
VCAA's notice requirements with respect to the claims of 
entitlement to service connection for sexually transmitted 
diseases, endometriosis and bilateral hand tremors as due to an 
undiagnosed illness.  As indicated above, the appellant has been 
notified of what is needed to substantiate her claims for service 
connection for sexually transmitted diseases, endometriosis and 
bilateral hand tremors as due to an undiagnosed illness and 
afforded several opportunities to present information and/or 
evidence in support of said claims, which she has done.  As a 
result of the RO's development, comprehensive documentation, 
identified below, has been associated with the claims file and 
considered in evaluating the claims for service connection for 
the aforementioned disabilities. 

Hence, in light of all that has been done to notify the veteran 
with regard to the above-referenced service connection claims, 
the Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp., 159 F.3d 
at 549; Cf. 38 C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim (those five elements include: veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and effective 
date pertaining to the disability).  The RO did not have provide 
the veteran notice of the Dingess (particularly notice regarding 
disability ratings and effective dates).  Despite the RO's 
inadequate notice provided to the appellant, as the 
aforementioned service connection issues are being denied, no 
initial rating(s) or effective date(s) are, therefore, being set.  
Thus, the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In addition, this appeal also arises, in part, from disagreement 
with initial ratings following the grant of service connection 
for hemorrhoids, bunion of the left foot, pituitary adenoma, 
anemia, GERD, degenerative changes of the low back, depression, 
cesarean section scar(s), keloids of both breasts, and bronchial 
asthma.  The Court has held that once service connection is 
granted the claim is substantiated, any deficiency in the VCAA 
notice is not prejudicial and further VCAA notice is generally 
not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The United 
States Court of Appeals for the Federal Circuit has also held 
that additional VCAA notice is not required when there is an 
appeal from an initial grant of service connection.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As this case concerns the propriety of initial evaluations, 
rather than a claimed increase in an existing evaluation, it is 
readily distinguishable from the type of situation addressed in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that case, 
the Court required specific notification duties in increased 
evaluation cases, where a worsening had been alleged.  The Court 
stressed the difference between the two types of claims, noting 
that an increased compensation claim centers primarily on 
evaluating the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally focused on 
substantiating service connection by evidence of an in-service 
incident, a current disability, and a nexus between the two.  
Id., slip. op. at 5.  Thus, in view of the foregoing case 
precedent, the Board finds that no further VCAA notice was 
required once VA awarded service connection for hemorrhoids, 
bunion of the left foot, pituitary adenoma, anemia, GERD, 
degenerative changes of the low back, depression, cesarean 
section scar(s), keloids of both breasts, and bronchial asthma in 
May 2005.

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her service connection and initial evaluation claims 
decided in the decision below.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  Here, the Veteran's extensive service medical 
records, along with post-service VA outpatient treatment and 
examination reports, have been obtained and associated with the 
claims file.  Copies of the July and August 2006 VA examination 
reports have been associated with the claims file.  There is no 
indication, and neither the Veteran or her representative have 
pointed to, any pertinent evidence that has not been received.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection and 
initial rating issues are ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has satisfied 
its duty to notify and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection Claims 

A.  Laws and Regulations
       
       General criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection for any 
particular disability, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999). The determination 
as to whether the above three requirements are met is based on an 
analysis of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 
1, 8 (1999).

Notwithstanding, that a condition or injury occurred in service 
alone is not enough; there must be an actual disability resulting 
from that condition or injury in order for service connection to 
be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992)

	Undiagnosed Illness-criteria

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  In the case of claims based on undiagnosed illness 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that there 
be competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months. 38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that 
may be manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms;  
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation, however, shall not be paid under this section if: 
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

Here, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms. For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). The notable 
exception to this rule is 38 C.F.R. § 3.317, which permits, in 
some circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though such 
disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	
B.  Legal Analysis

The Veteran maintains that she currently has sexually transmitted 
diseases, endometriosis and bilateral hand tremors that had they 
onset during her longstanding period of military service, to 
include as due to an undiagnosed illness (bilateral hand 
tremors).  

Regarding the claims for service connection for sexually 
transmitted diseases and endometriosis, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for either disability.  As will be discussed below, it 
is clear from the medical evidence discussed below that the 
Veteran does not currently have a sexually transmitted disease or 
endometriosis.  In reaching the foregoing conclusion, the Board 
is cognizant of service medical records indicating that the 
veteran received treatment on several occasions for vaginitis and 
chlamydia.  A July 1988 report reflects that the veteran had 
developed endometriosis after childbirth.  A May 2004 retirement 
examination report was positive for a diagnosis of endometriosis.  

Notwithstanding the above-discussed service medical findings, 
post-service VA treatment and examination reports do not contain 
any subjective complaints or clinical findings of any current 
sexually transmitted disease, such as vaginitis and Chlamydia, or 
endometrioses.  To this end, while a July 2006 VA orthopedic 
examination report contains pertinent diagnoses of sexually 
transmitted disease and endometriosis, clinical gynelogical 
findings to bolster said diagnoses were not provided.  In fact, a 
gynelogical examination was not performed.  (See, July 2006 VA 
orthopedic examination report).  In contrast, an August 2006 VA 
gynelogical examination of the veteran was entirely normal.  Her 
external genital were evaluated as "normal."  Her vagina was 
well-rugated.  The August 2006 VA examiner entered a diagnosis of 
normal gynelogical examination.   (See, August 2006 VA 
Gynecological Conditions and Disorders of the Breast examination 
report).  

The existence of current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

In this case, there is no evidence that the veteran currently has 
a sexually transmitted disease(s) or endometriosis.  Thus, as the 
preponderance of the evidence is against the claims for service 
connection for said disabilities, there is no doubt to be 
resolved, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 
2002).

With respect to the Veteran's claim of bilateral hand tremors as 
due to an undiagnosed illness, the Board observes that the 
objective indications and evidence in this case do not support a 
finding that the Veteran has tremors of the right or left hand.  
When evaluated by VA in July 2006, the appellant provided a 
history of bilateral hand tremors with an onset in 1989, 
primarily with intent, but also at rest.   Upon physical 
evaluation of the Veteran's hands, however, there was no evidence 
of any tremors, either with intent or at rest.  At the close of 
the July 2006 VA examination, the examiner entered a diagnosis of 
"No evidence of hand tremors."  (See, July 2006 VA orthopedic 
examination report).   
Pre and post-dated VA treatment records mirror the July 2006 VA 
examination clinical findings.  

The Board notes that lay persons are competent to report 
objective signs of illness.  Objective indications of chronic 
disability, however, must include both "signs," in the medical 
sense of objective evidence perceptible to a physician, and 
other, non-medical indicators that are capable of independent 
verification.  In this case, there are no objective indicators of 
bilateral hand tremors.  Presumptive service connection due to 
service in the Persian Gulf is therefore not warranted for this 
condition.

Moreover, the Board notes that service connection on a direct 
basis is not warranted.  The Veteran's service medical records 
are negative for subjective complaints or clinical findings 
referable to tremors of the hands.  And there is no post-service 
medical evidence diagnosing a disability in these joints or that 
links any such conditions to service or to a period of active 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(without a current diagnosis, a claim for entitlement to service 
connection cannot be sustained).  Consequently, service 
connection on a direct basis for bilateral hand tremors is not 
warranted.

III.  Initial Evaluation Claims

A.  Laws and Regulations 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, as in the instant claims, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2008).  

In every instance where the rating schedule does not provide a 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.3 (2008).

B.  Legal Analysis

(1)  Hemorrhoids

By a May 2005 rating action, the RO awarded service connection 
for hemorrhoids based on service treatment records, reflecting 
that the veteran had received treatment for hemorrhoids on 
several occasions.  An initial noncompensable disability 
evaluation was assigned under Diagnostic Code 7336, effective 
January 1, 2005.  

Pursuant to 7336, a noncompensable rating is warranted for mild 
or moderate hemorrhoids.  A 10 percent evaluation contemplates 
hemorrhoids that are large or thrombosis, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  A 
maximum 20 percent evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008). 

The Veteran contends that her service-connected hemorrhoids are 
more severely disabling than that reflected by the currently 
assigned noncompensable evaluation daily blood in the stool and 
bowl.  She maintains that her symptoms flare-up every three weeks 
and are treated with suppositories and/or cream, fiber and 
dietary control.  

A review of the objective evidence, however, does not show that 
the Veteran has external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, the rating criteria necessary 
for a 10 percent rating under Diagnostic Code 7336.  In reaching 
the foregoing determination, the Board observes that when 
evaluated by VA in July and August 2006, the Veteran was found to 
have been well-nourished.  A July 2006 VA examination report 
disclosed that the veteran had hemorrhoids, but without evidence 
of bleeding or active stool leakage.  A diagnosis of hemorrhoids 
was entered.  (See, VA orthopedic and gynelogical examination 
reports, dated in July and August 2006, respectively).  VA 
treatment records, dated from July 2006 to January 2007, do not 
contain any clinical findings of hemorrhoids.  

Thus, in the absence of evidence to show the presence of large or 
thrombotic hemorrhoids, the criteria required for a 10 percent 
rating under Diagnostic Code 7336, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(2)  Left Foot Bunion

By a May 2005 rating action, the RO awarded service connection 
for a bunion of the left foot based on service treatment records 
reflecting treatment for said disability.  An initial 
noncompensable rating evaluation was assigned under Diagnostic 
Code 5280, effective January 1, 2005. 

Under Diagnostic Code 5280, a maximum rating of 10 percent is 
assigned for unilateral hallux valgus that is operated with 
resection of the metatarsal head; or severe, if equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2008). 

As the 10 percent evaluation is the maximum available under 
Diagnostic Code 5280, the Board has considered other potentially 
applicable provisions.  There is, however, no indication from the 
record of claw foot (pes cavus) (Diagnostic Code 5278), 
metatarsalgia, anterior (Morton's disease) (Diagnostic Code 
5279), hammertoe (Diagnostic Code 5282), or malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283).  See, 
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5279, 5282, and 5283 
(2008). 

The Board has further considered Diagnostic Code 5284.  Under 
this section, moderate, moderately severe and severe foot injury 
warrants 10, 20 and 30 percent evaluations, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  

After a review of the evidence of record, the Board finds that an 
initial compensable 10 percent evaluation for service-connected 
left foot bunion under Diagnostic Code 5284 is not warranted.  In 
reaching the foregoing determination, the pertinent medical 
evidence of record reflects a disability that is no more than 
slight in degree even after taking into account pain-related 
symptoms.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  
Notable findings include diminished arches bilaterally.  
Dorsiflexion and plantar flexion of the feet were to 25 and 40 
degrees, respectively.  The veteran's feet demonstrated good 
inversion and eversion.  There was no evidence of pain, 
diminution with repetitive testing or pain on manipulation of the 
feet.  The VA examiner entered a diagnosis of "left bunion."  
The VA examiner specifically concluded that there was no evidence 
of painful motion and flare-ups on range of motion of the feet.  
(See, July 2006 VA orthopedic examination report). 

Thus, in light of the lack of evidence to show the presence of 
moderate foot disability, the criteria for an initial 10 percent 
rating under Diagnostic Code 5284, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(3) Pituitary Adenoma 

By a May 2005 rating action, the RO awarded service connection 
for pituitary adenoma based on service treatment records showing 
that the veteran had received treatment for a benign pituitary 
neoplasm in April 2004.  An initial noncompensable evaluation was 
assigned under Diagnostic Code 7915, effective January 1, 2005. 

In order to satisfy the criteria for a compensable rating, the 
veteran would have to show that her service-connected pituitary 
adenoma produced interference with endocrine functions.  38 
C.F.R. § 4.119 including Diagnostic Code 7915. (Parenthetically, 
the Board observes that by a May 2007 rating action, the RO 
awarded service connection for hypothyroidism and assigned an 
initial noncompensable evaluation pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (hypothyroidism)).  

In this case, aside from clinical findings of hypothyroidism---a 
service-connected disability that is not the subject of the 
current appeal- VA outpatient and examination reports contain no 
other objective findings of any other endocrine interference.  
Specifically, an August 2006 VA gynecological examination report 
reflects that an examination of the thyroid was negative.  These 
findings are bolstered by September and November 2005 VA 
outpatient reports containing findings of no evidence of 
thyromegaly and normal magnetic resonance imaging scans of the 
brain, respectively. 

Given these scant medical findings of any objective evidence that 
the service-connected pituitary adenoma has produced interference 
with endocrine functions, aside from separately rated service-
connected hypothyroidism, the Board concludes that the 
preponderance of the evidence is against the claim for an initial 
compensable rating for the veteran's service-connected pulmonary 
adenoma.  Thus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(4)  Anemia

Service connection for mild anemia was granted in the appealed 
May 2005 rating decision.  An initial noncompensable rating was 
assigned under Diagnostic Code 7700, effective January 1, 2005.  
See, 38 C.F.R. § 4.116, Diagnostic Code 7700 (2008).  The RO 
based their May 2005 determination on service treatment records 
showing that the veteran was diagnosed with microcyctic anemia in 
2003.  She was prescribed iron pills.  

Diagnostic Code 7700 dictates that hemoglobin of 10gm/100ml or 
less with findings such as weakness, easy fatigability or 
headaches warrants a 10 percent disability rating.  Id. 

A compensable evaluation is not warranted for the Veteran's 
anemia.  In this case, laboratory testing has not shown 
hemoglobin that is 10gm/100ml or less.  Blood tests, performed by 
VA in July 2006, showed low hemoglobin and low hematocrit at 13.5 
and 37.9, respectively.  While the record contains evidence that 
the Veteran has experienced fatigue, this symptom has been 
attributed to her service-connected hypothyroidism--a service-
connected disability that is not the subjective of the current 
appeal--and depression.  (See, July and August 2006 VA Orthopedic 
and Mental Disorders examination reports, respectively).  
Therefore, an initial compensable rating is not warranted for the 
Veteran's anemia and the claim is denied.

(5) GERD 

By a May 2005 rating action, the RO granted service connection 
service-connection for GERD based on service treatment records, 
reflecting that the veteran had been diagnosed with GERD in 1995.  
By a February 2007 rating action, the RO assigned an initial 10 
percent evaluation to the service-connected GERD, effective 
January 1, 2005. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).  
The 10 percent rating is currently in effect. 

Under Diagnostic Code 7346, a 30 percent rating is warranted when 
there is persistently recurrent epigastic distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346. 
  
After a review of the evidence of record, the Board finds that an 
initial rating in excess of 10 percent is not warranted for the 
veteran's service-connected GERD.  In reaching the foregoing 
determination, VA outpatient and examination reports reflect that 
the Veteran has subjectively complained of constipation, 
regurgitation and difficulty swallowing, yet, these same reports 
are devoid of any objective evidence of substernal arm or 
shoulder pain or considerable impairment of health associated 
with her GERD.  

To this end, a March 2006 VA outpatient report shows that the 
Veteran's GERD was stable with prilosec and zantac."  (See, 
March 2006 VA outpatient report).  
A July 2006 VA examinant report contains evidence that the 
Veteran was well-developed and well-nourished.  Her abdomen was 
soft and nontender with normoactive bowel sounds.  There was no 
evidence of hepatic or splenic enlargement or palpable masses.  A 
diagnosis of GERD was entered.  (See, July 2006 VA orthopedic 
examination report).  

While the Veteran experienced symptoms of regurgitation and 
constipation as a result of her service-connected GERD, these 
symptoms have not been accompanied by substernal, arm or shoulder 
pain or evidence of considerable impairment of health.  
Therefore, an initial rating in excess of 10 percent for GERD is 
not warranted.  The Board has considered whether there is any 
other schedular basis for granting a higher rating, but has found 
none.  In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable to 
this period because the preponderance of the evidence is against 
the claim.

(6) Degenerative Changes of the Low Back

By a May 2005 rating action, the RO granted service connection 
service-connection for degenerative changes of the lumbar spine 
based on service treatment records, reflecting that the Veteran 
had received treatment for lumbosacral strain on several 
occasions.  There was also x-ray evidence of degenerative changes 
of the lumbar spine.  By a February 2007 rating action, the RO 
assigned an initial 10 percent evaluation to the service-
connected low back disability, effective January 1, 2005.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2008).  The 10 percent 
rating is currently in effect. 

Under Diagnostic Codes 5235-5242, a 10 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  

The next higher, 20 percent evaluation is assigned where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  
Neurological manifestations of a spine disability are entitled to 
separate evaluation under the appropriate code.  Id. 

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that 
normal range of motion of the thoracolumbar spine encompasses 
flexion to 90 degrees and extension, bilateral lateral flexion, 
and bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Id.

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent for the Veteran's service-connected 
degenerative changes of the low back.  In reaching the foregoing 
determination, and as noted above, in order to obtain the next 
higher evaluation of 20 degrees, the evidence would have to show 
forward flexion of the thoracolumbar spine greater than 30 
degrees; or, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gain or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  This 
has not been demonstrated by the evidence of record.  A July 2006 
VA orthopedic examination report shows that the veteran had 
forward flexion of the thoracolumbar spine to 85 degrees; a 
combined range of motion of the thoracolumbar spine was to 330 
degrees without any evidence of spasm.  There was normal 
curvature of the spine.  (See, July 2006 VA orthopedic 
examination report).  In view of the foregoing, an initial rating 
of 20 percent is not warranted under the general rating formula 
pertaining to injuries of the spine.  See, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242.

Further, regarding the rating criteria pertaining to 
intervertebral disc syndrome (IVDS), which evaluates the 
disability based on incapacitating episodes, the Board again 
finds that an initial 20 percent evaluation is also not 
warranted.  In this case, in order to warrant a 20 percent 
evaluation for IVDS, the evidence would have to demonstrated 
incapacitating episodes having a total duration of at least two 
(2) weeks but less than four (4) weeks during the previous 12 
months.  While the Veteran reported being placed on bed rest by 
an emergency room physician one month prior to being examined by 
VA in July 2006, it was only for a 24-hour period.  (See, July 
2006 VA orthopedic examinant report).  That same examination 
report also shows that she was employed as a clinical assistant 
without any job restrictions.  

Thus, the evidence does not show, and the Veteran does not 
contend otherwise, that for the appeal period, she has 
experienced incapacitating episodes having a total duration of at 
least two (2) weeks but less than four (4) weeks during the 
previous 12 months as a result of her service-connected low back 
disability.  As such, the Board finds that a higher evaluation is 
not warranted based on incapacitating episodes.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

Also considered have been the Veteran's chronic complaints of 
severe low back pain, flare-ups, and limits on her activities, 
and the potential additional limitation of the lumbar spine 
functioning resulting therefrom.  There is, however, insufficient 
objective evidence to conclude that the veteran's low back pain 
is associated with such additional functional limitation as to 
warrant increased compensation pursuant to provisions of 38 
C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  To this end, a July 2006 VA examination report shows 
that the Veteran had forward flexion of the lumbar spine to 85 
degrees.  More importantly, the July 2006 VA examiner 
specifically concluded that the Veteran's lumbar spine was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  (See, July 2006 VA 
orthopedic examination report). 


(7)  Depression

By a May 2005 rating action, the RO granted service connection 
for depression, to include a claim for anxiety, PTSD, 
sleeplessness, nightmares, and short-term memory loss based on 
service treatment records showing that the veteran had received 
treatment for depression and possible PTSD.  By a February 2007 
rating action, the RO assigned an initial 50 percent evaluation 
to the service-connected depression, effective January 1, 2005.   
38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).  The current 50 
percent evaluation remains in effect. 

Under the general rating formula for rating psychiatric 
disorders, a 50 percent evaluation is assigned if there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work relationships.  38 
C.F.R. § 4.130 (Diagnostic Code, 9434) (2008).

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

After a review of VA outpatient and examination reports of 
record, the Board concludes that the service-connected depression 
symptoms are more commensurate with those of a 50 percent rating 
under the general formula for rating psychiatric criteria.  In 
reaching the foregoing determination, the Board observes that the  
hallmark characteristics of the Veteran's service- connected 
depression---as denoted by an August 2006 VA examiner---consisted 
of a chronic depressed mood, frequent tearful episodes, loss of 
previously enjoyed activities (particularly physical fitness 
activities), chronic sleep disturbance, psychomotor retardation 
and fatigue, low motivation, excessive worry, growing feeling of 
worthlessness and difficulty concentrating.  (See, August 2006 VA 
mental disorders examination report).  

This same examination report is, however, without evidence of 
occasional panic attacks, impaired impulse control, suicidal 
ideation, obsession rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, or 
irrelevant, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and maintain 
effective relationships---criteria necessary for a 70 percent 
rating.  Although the Veteran initially rambled circumstantially 
and gave excessive details during an August 2006 VA mental status 
evaluation, she responded well to structure and redirection.  She 
displayed goal-directed though process.  She denied having any 
current or recent suicidal ideation.  (See, August 2006 VA mental 
disorders examination report).  Overall, due to an absence of 
most of the symptoms required for an initial 70 percent rating 
under the psychiatric criteria, a higher evaluation is not 
warranted.  

(8)  Cesarean Section scar(s) 

By a May 2005 rating action, the RO granted service connection 
for caesarean section scars based on service treatment records 
showing that the veteran had undergone two caesarean section 
surgeries.  By a February 2007 rating action, the RO assigned an 
initial 10 percent evaluation, effective January 1, 2005.  
38 C.F.R. § 4.1.118, Diagnostic Code 7804 (2008).  The 10 percent 
rating is currently in effect. 

Under Diagnostic Code 7804, a maximum 10 percent rating is 
assignable for a scar that is superficial and painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2008). As the maximum 
rating is 10 percent, the Board has turned to other potentially 
relevant diagnostic codes to evaluate the service-connected 
caesarean section scar(s).  

Initially, the Board notes that when examined by VA in July 2006, 
the examiner specifically indicated that the Veteran had one 
caesarean section scar, which was tender and had been 
incorporated by a 40 centimeter long status-post abdominopexy 
scar.  (See, July 2006 VA examination report).  Thus, as the 
service-connected caesarean scar was not in an area or areas that 
exceeded 72 square inches (77 square centimeters), an initial 
rating in excess of 10 percent under Diagnostic Code 7801 is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 (2008).

Further, there is no evidence of functional impairment of the 
abdomen due to the Veteran's cesarean section scar.  Thus, an 
initial rating in excess of 10 percent for the service-connected 
cesarean section scar is not warranted under Diagnostic Code 
7805.  See, 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Finally, as Diagnostic Code 7800 rates scars of the head, face, 
and neck, it is therefore inapplicable in this case as the 
Veteran's cesarean section scar is located in her abdomen area.  
In addition, consideration was given to Diagnostic Codes 7802, 
scars, other than the head, face, or neck, that are superficial 
and that do not cause limited motion, and Diagnostic Code 7803, 
scars, superficial, unstable.  As these diagnostic codes only 
provide for maximum schedular ratings of 10 percent, which is 
already in effect for the serviced-connected cesarean section 
scar, they are not for application.  See, 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803 (2008). 

(9)  Keloids-Right and Left Breasts

By a May 2005 rating action, the RO granted service connection 
for keloids of both breasts based on service treatment records 
showing that they had developed after the Veteran had undergone 
mammoplasty surgery.  An initial noncompensable percent 
evaluation was assigned pursuant to Diagnostic Code 7805, 
effective January 1, 2005.  38 C.F.R. § 4.1.118, Diagnostic Code 
7805 (2008).

In this case, when examined by VA in July 2006, the Veteran 
exhibited bilateral breast reduction scars, which were 12 
centimeters long and one and two centimeters wide on the right 
and left, respectively.  The scars were noted to have been 
mobile, non-tender, and darker than the surrounding tissues.  The 
scars showed minimal keloiding of approximately one (1) 
millimeter each.  (See, July 2006 VA examination report).  As 
there is no evidence that the service-connected keloids have 
affected the any right or left breast function, Diagnostic Codes 
7805 is not for application.

Other codes that rate scars also have been reviewed.  Diagnostic 
Code 7800 rates scars of the head, face, and neck and is 
therefore inapplicable in this case, as the keloids are located 
on the right and left breasts.  Diagnostic Code 7801 applies to 
scars, other than on the head, face, or neck, that are deep or 
that cause limited motion.  As noted above, the service-connected 
keloids of the right and left breasts were found to have been 
mobile.  Thus, they were not deep, and Diagnostic Code 7801 is 
not for application.  Even if the keloids of the right and left 
breasts were found to have been deep or to have caused limitation 
of motion of the affected area, they did not cover an area or 
areas exceeding 6 square inches (39 sq.cm.)--the criteria 
required for a 10 percent rating under Diagnostic Code 7801.  
Based on the foregoing, an initial compensable rating is not 
warranted for the veteran's service-connected keloids of the 
right and left breasts under Diagnostic Code 7801.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008). 

In addition, an initial 10 percent evaluation is not warranted 
under Diagnostic Code 7802, the diagnostic code that pertains to 
scars, other than the head, face, or neck, that are superficial 
and do not cause limited motion.  Here, while the July 2006 VA 
examination report discloses that the service-connected keloids 
of the right and left breasts were superficial and there was no 
evidence that they limited any breast function, they did not 
cover an area or areas of 144 square inches (929 sq cm.) or 
greater---the criteria for a 10 percent evaluation under 
Diagnostic Code 7802.  
See, 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Finally, as there is no evidence of any instability of the skin 
cover on either keloid, and they were noted to have been 
nontender, 10 percent ratings are also not warranted under 
Diagnostic Codes 7803 and 7804, respectively.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2008). 

(10)  Bronchial Asthma

By a May 2005 rating action, the RO granted service connection 
for bronchial asthma based on service treatment records showing 
that the appellant had been diagnosed with asthma, and had been 
prescribed Proventil on an as needed basis.  An initial 
noncompensable rating was assigned under Diagnostic Code 6602, 
effective January 1, 2005.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2008).

Under Diagnostic Code 6602, when forced expiratory volume after 1 
second (FEV-1) is 71 to 80 percent of predicted or; FEV-1/FVC 
(forced vital capacity) is 71 to 80 percent, or; intermittent 
inhalation or oral bronchodilator therapy, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602.

When FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 56 
to 70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, a 30 
percent evaluation is warranted.  Id. 

When FEV-1 is 40 to 55 percent of predicted or; FEV-1/FVC is 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least three 
per year) course of systemic (oral or potential) corticosteroids, 
a 60 percent evaluation is warranted.  Id. 

When the FEV-1 is less than 40 percent predicted, or FEV-1/FVC is 
less than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno- suppressive medications a 100 percent evaluation is 
warranted.  A note to the code provides that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  Id.

The Board notes that the supplementary information published with 
promulgation of the rating criteria indicates that post- 
bronchodilator findings are the standard in pulmonary assessment.  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation).

The Veteran has indicated that she requires the use of an inhaler 
to treat her asthma; and March and July 2006 private and VA 
examination reports confirm that she was prescribed and used an 
Albuterol inhaler.  (See March and July 2006 private and VA 
examination reports, respectively).

In July 2006, the Veteran underwent a VA pulmonary function test 
that showed a forced expiratory volume in one second (FEV-1) of 
94 percent predicated and a ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) of 102 percent.  
There was no indication that the veteran required daily 
inhalational anti-inflammatory medication, or systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications to treat her asthma.  In fact, the July 2006 VA 
examiner noted that the Veteran had been on prednisone taper, but 
never chronic prednisone use.  (See, July 2006 VA examination 
report and associated pulmonary function test).  VA Treatment 
records similarly fail to demonstrate any prescribed treatment 
for asthma, other than intermittent inhalational therapy.

Nevertheless, as the evidence demonstrates that the Veteran 
requires intermittent inhalational therapy, an initial 10 percent 
rating, but no higher is assigned for asthma, effective January 
1, 2005.

An initial rating in excess of 10 percent is, however, not 
available, as the medical evidence fails to show that daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti- inflammatory medication, is required.  Pulmonary function 
testing also failed to show a FEV-1 within the 56 to 70 percent 
predicted range, or a FEV-1/FVC that was within the range of 56 
to 70 percent.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).  

The Board has considered whether "staged" ratings are appropriate 
for the service-connected disabilities on appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Absent an award of an 
initial 10 percent rating to the service-connected asthma in the 
analysis above, the record does not support assigning different 
percentage disability ratings since the award of service 
connection, i.e., January 1, 2005, for the service-connected 
disabilities on appeal. 

IV.  Extraschedular Evaluation

In this case, the Veteran's service-connected disabilities on 
appeal have not required any periods of hospitalization.  The 
currently assigned initial noncompensable and 10 percent ratings 
contemplate the actual impairment in occupational function caused 
by the above-referenced service-connected disabilities.  There is 
no evidence that they above-discussed service-connected 
disabilities have caused marked interference with employment 
beyond that contemplated in the rating schedule. To this end, 
although the Veteran indicated to a VA clinician in September 
2006 that she was unemployed, there is no indication that said 
unemployment was the result of any of her service-connected 
disabilities.  In view of the foregoing, the Board finds that the 
evidence does present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular ratings under 38 C.F.R. 3.321(b)(1) (2008).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 
Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227


ORDER

Service connection for sexually transmitted diseases is denied. 

Service connection for endometriosis is denied. 

Service connection for bilateral hand tremors, to include as due 
to an undiagnosed illness is denied.

An initial compensable rating for hemorrhoids is denied. 

An initial compensable rating for a bunion of the left foot is 
denied.

An initial compensable rating for pituitary adenoma is denied. 

An initial compensable rating for anemia is denied. 

An initial rating in excess of 10 percent for GERD is denied. 

An initial rating in excess of 10 percent for degenerative 
changes of the lumbar spine is denied. 

An initial rating in excess of 50 percent for depression is 
denied. 

An initial rating in excess of 10 percent for cesarean section 
scar is denied. 

An initial compensable rating for keloids of both breasts is 
denied.  

Effective January 1, 2005, a 10 percent rating, but no higher, 
for bronchial asthma is granted, subject to the law and 
regulations governing the award of monetary benefits. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


